UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
GREENVILLE COUNTY SOLICITORS
OFFICE; GREENVILLE COUNTY, SOUTH
CAROLINA, SHERIFF AND SHERIFF’S          No. 01-2171
DEPARTMENT; GREENVILLE POLICE
DEPARTMENT; SOUTH CAROLINA LAW
ENFORCEMENT DIVISION;
PROBATION AND PAROLE SPECIAL
SERVICES,
              Defendants-Appellees.
                                      
RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
FEDERAL BUREAU OF INVESTIGATION;
UNITED STATES MARSHALS SERVICE;          No. 01-2172
DRUG ENFORCEMENT ADMINISTRATION;
SOUTH CAROLINA HIGHWAY PATROL;
GREER POLICE,
              Defendants-Appellees.
                                      
2        COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE



RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
GREENVILLE COUNTY, SOUTH
CAROLINA, SHERIFF AND SHERIFF’S
DEPARTMENT; SPECIAL SERVICES;
SLED; GREENVILLE POLICE
DEPARTMENT; GREENVILLE COUNTY                No. 01-2173
PROBATION AND PAROLE; GREENVILLE
COUNTY SOLICITORS OFFICE;
GREENVILLE COUNTY CLERK OF
COURT; GREENVILLE COUNTY
DETENTION CENTER; GREENVILLE
COUNTY DEPARTMENT OF
CORRECTIONS,
             Defendants-Appellees.
                                      
RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
                                             No. 01-2174
DOVE BROADCASTING, INCORPORATED;
TBN BROADCASTING,
            Defendants-Appellees.
                                      
         COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE     3



RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
EX PRESIDENT BILL CLINTON AND
MRS. BILL CLINTON; EX VICE                   No. 01-2222
PRESIDENT AL GORE AND MRS. AL
GORE; EX ATTORNEY GENERAL JANET
RENO,
              Defendants-Appellees.
                                      
RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
FEDERAL BUREAU OF INVESTIGATION;
DRUG ENFORCEMENT ADMINISTRATION;
UNITED STATES MARSHAL’S SERVICE;             No. 01-2223
UNITED STATES ATTORNEYS; CLERK OF
COURT; HIGHWAY PATROL; CITY OF
GREER POLICE DEPARTMENT; UNITED
STATES GOVERNMENT,
             Defendants-Appellees.
                                      
4        COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE



RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
GREENVILLE COUNTY SOLICITORS
OFFICE; GREENVILLE COUNTY, SOUTH
CAROLINA, SHERIFF AND SHERIFF’S              No. 02-1029
DEPARTMENT; GREENVILLE POLICE
DEPARTMENT; SOUTH CAROLINA LAW
ENFORCEMENT DIVISION;
PROBATION AND PAROLE SPECIAL
SERVICES,
              Defendants-Appellees.
                                      
RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
FEDERAL BUREAU OF INVESTIGATION;
UNITED STATES MARSHALS SERVICE;              No. 02-1030
DRUG ENFORCEMENT ADMINISTRATION;
THE SOUTH CAROLINA HIGHWAY
PATROL; GREER POLICE DEPARTMENT,
             Defendants-Appellees.
                                      
         COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE     5



RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
GREENVILLE COUNTY, SOUTH
CAROLINA, SHERIFF AND SHERIFF’S
DEPARTMENT; SPECIAL SERVICES;
SLED; GREENVILLE POLICE
DEPARTMENT; GREENVILLE COUNTY                No. 02-1031
PROBATION AND PAROLE; GREENVILLE
COUNTY SOLICITORS OFFICE;
GREENVILLE COUNTY CLERK OF
COURT; GREENVILLE COUNTY
DETENTION CENTER; GREENVILLE
COUNTY DEPARTMENT OF
CORRECTIONS,
             Defendants-Appellees.
                                      
RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
                                             No. 02-1032
DOVE BROADCASTING, INCORPORATED;
TBN BROADCASTING,
            Defendants-Appellees.
                                      
6        COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE



RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
EX PRESIDENT BILL CLINTON AND
MRS. BILL CLINTON; EX VICE                    No. 02-1033
PRESIDENT AL GORE AND MRS. AL
GORE; EX ATTORNEY GENERAL JANET
RENO,
              Defendants-Appellees.
                                      
RALPH H. COWGILL,                     
               Plaintiff-Appellant,
                v.
FEDERAL BUREAU OF INVESTIGATION;
DRUG ENFORCEMENT ADMINISTRATION;
UNITED STATES MARSHAL’S SERVICE;              No. 02-1034
UNITED STATES ATTORNEY; CLERK OF
COURT; HIGHWAY PATROL; CITY OF
GREER POLICE DEPARTMENT; US
GOVERNMENT,
             Defendants-Appellees.
                                      
         Appeals from the United States District Court
        for the District of South Carolina, at Greenville.
              Henry M. Herlong, Jr., District Judge.
(CA-01-2550-6-20BG, CA-01-2551-6-20BG, CA-01-2937-6-20BG,
CA-01-3135-6-20BG, CA-01-2936-6-20BG, CA-01-2938-6-20BG)
                  Submitted: February 27, 2002
                     Decided: March 19, 2002
    Before WIDENER, MOTZ, and GREGORY, Circuit Judges.
          COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE            7
Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                            COUNSEL

Ralph H. Cowgill, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Ralph H. Cowgill appeals several district court orders, four orders
accepting a magistrate judge’s recommendation to dismiss Cowgill’s
civil complaints, two orders adopting a magistrate judge’s report and
recommendation because Cowgill failed to file objections to the
report, and six orders imposing pre-filing injunctions.

   In Appeal Nos. 01-2171, 01-2172, 01-2173, and 01-2222, we find
no reversible error in the district court’s accepting a magistrate
judge’s recommendations to dismiss Cowgill’s various frivolous
claims against multiple federal, state, local, and private entities.
Accordingly, we affirm on the reasoning of the district court. Cowgill
v. Greenville County Solicitors Office; Cowgill v. FBI; Cowgill v.
Greenville County; and Cowgill v. Clinton, Nos. CA-01-2550-06-
20BG; CA-01-2551-6-20BG; CA-01-2937-6-20BG & CA-01-2936-6-
20BG (D.S.C. filed Aug. 30, 2001 & entered Aug. 31, 2001; Aug. 30,
2001; filed Aug. 30, 2001 & entered Aug. 31, 2001; Aug. 8, 2001).
We affirm the district court’s orders in Appeal Nos. 01-2174 and 01-
2223 because Cowgill failed to object to the magistrate judge’s report
after receiving proper notice. See Wright v. Collins, 766 F.2d 841,
845-46 (4th Cir. 1985) (the timely filing of objections to the magis-
trate judge’s recommendation is necessary to preserve appellate
8         COWGILL v. GREENVILLE COUNTY SOLICITORS OFFICE
review of the substance of that recommendation when the parties have
been warned that failure to object will waive appellate review).

   We further dismiss Appeal Nos. 02-1029, 02-1031, and 02-1032
for lack of jurisdiction because the notices of appeal in these cases
were not timely filed. It was incumbent upon Cowgill to file his
notices of appeal to the subject court orders imposing a pre-filing
injunction within thirty days. Fed. R. App. P. 4(a)(1). This appeal
period is "mandatory and jurisdictional." Browder v. Director, Dep’t
of Corr., 434 U.S. 257, 267 (1978) (quoting United States v. Robin-
son, 361 U.S. 220, 229 (1960)). Because Cowgill filed his notices of
appeal in these actions outside the thirty-day limitations period, we
dismiss these appeals for lack of jurisdiction. With respect to Appeal
Nos. 02-1030, 02-1033, and 02-1034, we find no reversible error in
the district court’s imposition of pre-filing injunctions against Cow-
gill. Accordingly, we affirm on the reasoning of the district court.
Cowgill v. FBI; Cowgill v. Clinton; and Cowgill v. FBI, Nos. CA-01-
2551-6-20BG; CA-01-2936-6-20BG & CA-01-2938-6-20BG (D.S.C.
filed Oct. 30, 2001; entered Oct. 31, 2001).

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                       AFFIRMED IN PART; DISMISSED IN PART